Citation Nr: 0301839	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-10 244	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right ankle with Achilles tendonitis.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
August 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the RO which granted service connection for 
residuals of a right ankle fracture with recurrent right 
Achilles tendonitis, assigning a noncompensable rating.  The 
veteran appeals for a higher rating.


FINDINGS OF FACT

The veteran's service-connected residuals of a right ankle 
fracture with Achilles tendonitis consist of subjective 
complaints of pain and minimal limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected residuals of a right ankle 
fracture with Achilles tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim for a higher rating for 
the right ankle disorder.  The veteran was provided with a 
copy of the appealed February 2002 rating decision and was 
issued a statement of the case in May 2002.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  Specifically, in the rating decision and in the 
statement of the case, the veteran was informed of the 
criteria for receiving a compensable rating for a right ankle 
disorder.  He was also informed of the type of medical 
evidence he had to submit in order to receive a compensable 
rating.  In the veteran's substantive appeal, the veteran 
addressed the criteria for receiving a higher rating and in 
essence submitted lay evidence as it pertained to the 
criteria outlined and discussed in the February 2002 rating 
decision and in the May 2002 statement of the case.  It is 
clear that the veteran had knowledge of the type of evidence 
that was necessary in order to substantiate his claim and 
that VA would assist him in obtaining any evidence relevant 
to his claim.  (See VA letter dated in August 2001).  The 
Board observes that the veteran stated on his June 2001 
application (which was received prior to his August 2001 
service discharge) that he had not received any private 
treatment.  He related that all of his treatment was in his 
service medical records.  Following being notified of the 
type of evidence needed to substantiate his claim in the 
February 2002 rating decision and in the May 2002 statement 
of the case, the veteran did not submit any additional 
evidence.  The VA scheduled the veteran for a VA examination 
in September 2001 and in July 2002 once again informed the 
veteran that he could submit additional evidence to support 
his claim for a higher rating.  The veteran has failed to 
submit any additional evidence.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records show that in April 
1987, he sustained an inversion injury of the right ankle 
while running.  He complained of pain and physical 
examination revealed some swelling and tenderness of the 
right ankle.  There was no other evidence of injury.  He had 
a good range of motion.  He had no deformity or ecchymosis.  
The examiner diagnosed Grade I-II right ankle sprain.  An ace 
bandage was applied and he was told not to run for 
approximately one week.  X-ray studies of the right ankle 
showed that there was linear calcification distal to the 
right fibula consistent with an old trauma.  The report 
stated that a tiny avulsion fracture could not be entirely 
excluded.  The veteran's right ankle was reexamined that same 
day.  He was noted to tolerate walking with support.  
Physical examination revealed ecchymosis, but the ankle was 
nontender and nonswollen.  His right ankle was stable with 
good range of motion and he had a normal gait.  The examiner 
stated that he reviewed the veteran's X-ray studies and that 
his impression was that the veteran had a possible cortical 
fracture and that he was doing well.  He stated that there 
was no need for a cast.  

Approximately one week after the injury, the veteran received 
follow-up treatment for the right ankle.  The examiner stated 
that the veteran was status post possible fracture of the 
distal right fibula.  He stated that the veteran was 
recovering without a cast reasonably well.  Physical 
examination revealed ecchymotic tenderness of the lateral 
aspect of the right ankle.  The impression was cortical 
fracture of the right fibula.  Two weeks following the 
injury, the veteran received additional follow-up treatment 
due to the right ankle injury.  At that time, it was noted 
that the veteran's edema and ecchymosis pain was nearly 
resolved.  Physical examination was positive for ecchymosis 
at the heel and tenderness.  He had a negative Drawer sign 
and valgus/varus testing was negative.  The impression was 
ATF avulsion.  He was instructed not to run for 4 weeks.  In 
May 1987, the veteran received his last follow-up treatment 
for avulsion fracture of the right ankle.  At that time, he 
reported having no problems with the right ankle.  He was 
able to run and he was back to full activity.  Physical 
examination was within normal limits.  Periodic examinations 
in service from 1987 to the veteran's discharge in 2001 are 
negative for any complaints referable to the right ankle.  
Examinations showed that the veteran's feet were normal and 
his musculoskeletal system was normal.

In June 2001, the veteran filed a claim of service connection 
for residuals of a right ankle fracture.  He stated that he 
had no private treatment for his right ankle.

The veteran underwent a VA orthopedic examination in 
September 2001.  The examiner reviewed the veteran's service 
medical records and noted that the veteran sustained an 
inversion injury to the right ankle in April 1987.  He also 
noted the veteran's follow-up treatment and service X-ray 
studies.  During the examination, the veteran stated that he 
did not have any problem with the area of the fracture after 
his treatment.  He stated that he felt no pain in the ankle 
with running, but that when he increased his distance up to 5 
miles, he developed pain in the Achilles tendon area.  He 
stated that he would have to stop running and let the pain 
resolve and then he would start running again.  He related 
that this cycle occurred 3 to 4 times a year.  He reported 
that if he were to ice his Achilles tendon after running 5 
miles that he would be fine.  He stated that he also had pain 
in the Achilles tendon if he were to run three miles, seven 
days a week.  He also stated that when he walked 7 miles in 
Europe he had discomfort in the Achilles tendon and would 
have to apply ice.  The veteran reported that he did not have 
problems with recurrent strains.  He stated that when he 
walked in his bare feet the ankle felt slightly weak, 
although he denied having episodes where it would twist or 
turn on him.  He reported that he stopped playing basketball 
or softball as a precautionary measure.

Physical examination of the right ankle did not reveal any 
redness, swelling or increased heat.  He had no tenderness 
along the lateral malleolus or distal or anterior to the 
malleolus area.  The veteran could flex his ankle with 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees 
with no pain.  He had good eversion and inversion which 
appeared to be of full range against resistance without any 
pain in the ankle.  He walked without pain.  There was no 
tenderness noted over the Achilles tendon area.  The 
impression was 1) status post avulsion fracture of the right 
ankle without any residuals at the fracture site and 2) 
recurrent Achilles tendonitis from likely strain of the 
Achilles tendon at the time of the ankle fracture with 
recurring tendonitis since that time, with no evidence of 
tendonitis today.

In March and July 2002 statements, the veteran argued that 
his service-connected right ankle disorder was more disabling 
than reflected in the noncompensable rating assigned.  He 
stated that he believed the functional impairment, weakness 
and pain associated with normal activities such as walking 
and running on a recurrent basis were minimized on VA 
examination.  He stated that his ankle/tendon hurt every day.  
He reported that in the morning, his right ankle felt stiff 
and that he did not feel that he had a full range of motion 
of the ankle.  He stated that if he walked or ran any 
distance, he had to ice.  He stated that often the ice did 
not work and he felt sharp pain in the tendon and had to 
limit his activities.  He stated that there were days when he 
did not go out and times when walking short distances cause 
difficulty.  He reported that he had given up competitive 
sports and distance running.  He also stated that his right 
ankle hurt when he walked barefoot at the beach or pool.  The 
veteran argued that he had moderate limited movement of the 
ankle, as well as tenderness and pain.  He, thus, asserted 
that a compensable rating was warranted.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected right ankle disorder has been 
rated noncompensable since the effective date of service 
connection, under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-
5271.  Code 5024 provides that tenosynovitis will be rated on 
limitation of motion of affected parts.  Code 5271 provides 
that moderate limited motion of the ankle warrants a 10 
percent rating, and marked limited motion of the ankle 
warrants a 20 percent rating.  When these requirements are 
not shown, a no percent rating is assigned.  38 C.F.R. § 
4.31.

After a careful review of the medical evidence, the Board 
finds that the veteran's right ankle disorder does not meet 
the criteria for a compensable rating.  The Board observes 
that service medical records show that the veteran fractured 
his right ankle in 1987.  He was treated conservatively for a 
few weeks after the injury.  He recovered without the use of 
a cast.  By May 1987, the veteran was back to running and 
full activity.  Periodic examinations in service from 1987 
until his discharge in 2001 are negative for any complaints 
regarding the right ankle.  The reports show that the 
veteran's feet and musculoskeletal system were normal.  It 
appears from the record that the veteran made a full recovery 
from the 1987 injury.  

The veteran was examined by VA in September 2001 and findings 
on the examination report states that the veteran had no 
residuals from the 1987 injury.  On examination, the veteran 
reported that he had no problem in the area of the fracture 
after his treatment.  He stated that he felt no pain in the 
ankle with running.  He however related that running 5 miles 
or running 3 miles 7 days a week caused pain in the Achilles 
tendon.  The veteran denied having recurrent strains.  He 
stated that when he walked bare foot his ankle felt slightly 
weak.  He reported that he stopped playing basketball and 
softball as a precautionary measure.  The veteran's 
subjective complaints are minimal and are consistent with the 
minimal objective findings noted on examination.  For 
instance, he had no redness, swelling or increased heat of 
the ankle.  Additionally, there was no tenderness along the 
lateral malleolus or distal or anterior to the malleolus 
area.  The veteran had full plantar flexion (to 45 degrees) 
and lacked only 10 degrees of dorsiflexion.  His eversion and 
inversion were full against resistance.  All of the veteran's 
movements were conducted without pain.  Moreover, it was 
reported that the veteran walked without pain and that he had 
no tenderness over the Achilles tendon area.  The examiner 
diagnosed status post avulsion fracture of the right ankle 
without any residuals at the fracture site.  He also 
diagnosed recurrent Achilles tendonitis from likely strain of 
the Achilles tendon at the time of the ankle fracture with 
recurring tendonitis since that time, with no evidence of 
tendonitis today.

While the veteran asserts that his right ankle impairment 
warrants a compensable rating there is no objective evidence 
to support his assertion.  He has close to a full range of 
motion of the right ankle which he is able to complete 
without pain.  The Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
present record, including the veteran's contentions, does not 
indicate that he has such disabling pain or functional 
impairment resulting from his service-connected right ankle 
disability to warrant consideration of assignment of a higher 
rating under the diagnostic criteria discussed above.  That 
is, there is no objective evidence of additional range of 
motion loss due to pain on use or during flare-ups that would 
equate to moderately limited motion of the right ankle.  
DeLuca, supra.  As noted on the most recent VA examination, 
he had no pain on motion of the right ankle, which was close 
to full.

The Board notes that the veteran asserts that he had to give 
up competitive sports due to his right ankle disorder and 
that he had discomfort when walking barefoot at the beach or 
pool.  It must be pointed out that the percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from the right ankle 
disorder in civil occupation.  The Board finds that the 
noncompensable rating properly reflects such impairment.  
There is no evidence of record suggesting that the veteran's 
earning capacity is limited due to not being able to play 
competitive sports or being able to walk barefoot on the 
beach or at the pool.

After careful review of the evidence, the Board finds that 
although the veteran has subjective complaints of pain, there 
is no objective evidence supporting his complaints of pain.  
Moreover, there is no medical evidence showing that he has 
moderate limitation of motion of the ankle as required for 
the assignment of a 10 percent rating under Diagnostic Code 
5271.

The Board observes there are no other diagnostic codes in 
VA's Schedule for Rating Disabilities under which the 
veteran's disability would be more appropriately evaluated.  
The medical evidence does not show impairment of the tibia or 
fibula in order to rate the veteran's ankle under Code 5262.  
Evaluating the veteran's right ankle under ankylosis of the 
ankle or subastragalar/tarsal joints (Codes 5270 and 5272) or 
malunion of the os calcis or astragalus (Code 5273) is also 
not supported by the medical evidence.

The Board finds that there is no basis for a compensable 
rating for the veteran's service-connected right ankle 
disorder under the applicable code.  In regard to the 
foregoing, the Board has considered "staged ratings" for 
various periods of time in this initial rating case.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
appears to have been no identifiable periods of time, since 
the effective date of service connection, when the right 
ankle disability was more than 0 percent disabling.  Thus 
"staged ratings" are inapplicable here.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that his service-connected right 
ankle disorder has recently required him to undergo 
hospitalization, or has interfered with his employment.  
Thus, based on the evidentiary record, the aforementioned 
assignment of a 0 percent schedular rating under 38 C.F.R. § 
4.87, Diagnostic Code 5271, as previously discussed, 
adequately addresses as far as can practicably be determined, 
the average impairment of earning capacity due to the 
veteran's right ankle disability.  Therefore, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagel 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
higher schedular rating for the veteran's right ankle, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A compensable rating for residuals of a right ankle fracture 
with recurrent right Achilles tendonitis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

